Citation Nr: 1112775	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision, which denied claims for service connection for bilateral hearing loss, tinnitus, and PTSD.

The Board notes that the Veteran's August 2009 VA Form 9 Appeal also appealed the issue of entitlement to service connection for residuals of deviated septum (claimed as residuals of nose injury).  However, during the course of this appeal, this claim was granted in an October 2010 rating decision. This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for residuals of deviated septum (claimed as residuals of nose injury) is not currently on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.  

2.  The Veteran is not shown by the most probative evidence of record to have tinnitus that is etiologically related to a disease, injury, or event in service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A July 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Board notes that the Veteran indicated in his June 2007 claim that he has been treated at the John Cochran VA Medical Center (VAMC) from 2005 to the present.  While the claims file does not contain VAMC treatment records dating back to 2005, the Board notes that the Veteran specifically indicated that he had been seeking treatment there for PTSD.  The Veteran has given no indication that he has been seeking VA or private treatment for hearing loss or tinnitus.  Therefore, the Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA audiological examination for his tinnitus and bilateral hearing loss claims in August 2010.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  In September 2010, this VA examiner provided an addendum opinion to this VA examination report after reviewing the Veteran's service treatment records.  The Board acknowledges that the examiner indicated that she reviewed the service treatment records and not the entire claims file.  However, the only medical evidence of record relevant to the Veteran's claims, aside from the service treatment records, is a December 2007 VA examination report.  The Board finds that the August 2010 examiner's possible failure to review a previous audiological examination report which specifically did not relate the disabilities on appeal to service would have no negative effect on the Veteran's claims.  As such, the Board finds this examination report and addendum opinion to be thorough and complete.  Therefore, the Board finds this examination report and addendum opinion are sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently experiences hearing loss and tinnitus as a result of his active duty service.  Specifically, the Veteran asserted in a June 2007 statement that he was exposed to hazardous noise while performing his duties in service.  The Veteran asserted that he was not provided ear protection.  He further contended that he has experienced hearing loss and tinnitus ever since his exposure to acoustic trauma in service.  In his June 2008 notice of disagreement (NOD), the Veteran stated that he feels that the numerous bombardments that he participated in during service caused his hearing loss.  Also, he stated that he was in and out of the engine room as an electrician's mate.  In the January 2011 Statement of Accredited Representative in Appealed Case, it was asserted that the Veteran was exposed to acoustic trauma in service when he was exposed to gunfire, to include 20 mm guns aboard the ship he was on in service.     

The Board notes in passing that, under U.S.C.A. § 1154(b) (West 2002), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis as to what occurred in service upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  As noted, the Board is aware that, under U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However. even presuming that the Veteran was exposed to loud noises in service as he has described, the presumption afforded under 38 U.S.C.A. § 1154 would not extend to the Veteran's report of problems after his departure from service and continuing after service.

A review of the Veteran's service treatment records does not reflect any complaints, treatment, or diagnoses of hearing loss or tinnitus during service.  The Veteran was noted on his July 1943 enlistment examination report as scoring a 30 out of 30 bilaterally on a hearing or conversational speech test.  The Veteran was noted on his December 1945 separation examination report as scoring a 30 out of 30 bilaterally on a hearing or conversational speech test and a 15 out of 15 bilaterally on a whispered voice test.  

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in December 2007.  The examiner reviewed the claims file.  Audiological testing revealed that the Veteran had an auditory threshold of 40 decibels at 4000 Hertz bilaterally.  As such, the criteria for hearing loss under 38 C.F.R. § 3.385 have been met bilaterally.  The examiner further noted the Veteran's report of noise exposure in the Coast Guard from artillery firing on land while his ship was anchored off shore.  The Veteran denied any non-military noise exposure.  According to this examination report, the Veteran denied tinnitus.  The examiner concluded by diagnosing the Veteran with mild to moderate sensorineural loss with excellent speech recognition bilaterally.  The examiner noted that there was nothing found in his file regarding noise exposure or complaints of hearing problems.  His hearing loss today for ratable purposes is mild.  If present 60 years ago, it would likely have progressed to a more substantial loss.  The examiner determined, based on the available information, that it is not as likely as not that his hearing loss is related to his military service.  The Veteran denies tinnitus.  

The Board notes that the Veteran indicated in his June 2008 NOD that, when he was asked by the December 2007 examiner if he had tinnitus, he asked the examiner what tinnitus meant.  The Veteran asserted that the examiner did not tell him.  

The Veteran underwent another VA audiological examination in August 2010.  The claims file was not available for review.  At this examination, the Veteran denied any significant problems.  However, he indicated that he did feel his hearing has gradually decreased through the years.  He uses the speakerphone in order to hear while speaking on the phone.  He denied any current tinnitus.  The Veteran indicated that he has noticed "ringing" in the past but claims he has not noticed it in the past 30 to 40 years.  His tinnitus typically occurred 3 to 6 times per year.  He was unable to recall when he first noticed it or if it was in one ear or both.  The Veteran reported that he was exposed to cannons and 20 mm gunfire without the use of hearing protection while aboard a ship in the South Pacific.  Prior to enlistment, he worked in a meat market, as an usher at a theater, and at a bakery.  Following separation from service, he went to television engineering school and worked at a meat market part-time.  Following school, he went into the home entertainment field and in industrial and medical electronics.  He did repair work and calibrations.  He also helped design a stereo system for the hard of hearing.  He denied a history of civilian recreational noise exposure.  Audiological testing revealed that the Veteran had an auditory threshold of 55 decibels at 3000 Hertz and 4000 Hertz bilaterally.  As such, the criteria for hearing loss under 38 C.F.R. § 3.385 have been met bilaterally.  The examiner concluded by noting that the Veteran's claims file was not available for review.  Therefore, an opinion cannot be rendered at this time without leading to speculation.

In September 2010, the audiologist who examined the Veteran in August 2010 completed an addendum report.  She reviewed the Veteran's service treatment records.  She noted that the Veteran indicated a normal conversational speech test upon enlistment into the military and a normal conversational and whisper test upon separation from the military.  The examiner noted that the Veteran denied any significant hearing problems and denied tinnitus within the past 30 to 40 years.  Therefore, due to the absence of any documentation to support a claim of hearing loss or tinnitus upon military separation or shortly after, it is her opinion that it is not at least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.   

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, the Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has reported that he experiences tinnitus and impaired hearing, an observation which he is competent to make.  However, he has not consistently asserted that he has experienced tinnitus and hearing impairment continually since his active duty service.  For example, while the Veteran contended in his June 2007 statement that he has experienced hearing loss and tinnitus ever since his exposure to acoustic trauma in service, he reported at the August 2010 VA examination that he has not noticed any ringing in his ears in the past 30 to 40 years, he feels that his hearing has gradually decreased through the years, and he denied any significant hearing problems.  Therefore, due to the Veteran's inconsistency in his assertions regarding the continuity of symptomatology, the Board does not find the Veteran's lay assertions to be persuasive in this regard.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran had hearing loss or tinnitus in service, and there are no consistent, persuasive lay assertions of a continuity of symptoms since service.  Moreover, the most recent medical opinion of record on the matter has specifically indicated that it is not at least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.  This opinion is supported by the December 2007 VA opinion.  The claims file contains no medical evidence to the contrary.  Thus, the Veteran's claims for service connection for tinnitus and hearing loss must fail on a direct basis.  See Shedden, supra. 

The Board acknowledges the assertion set forth in the January 2011 Statement of Accredited Representative in Appealed Case that, because adequate tests were not conducted for noise-induced hearing loss during service, the audiologists who have provided negative linkage opinions in this case have no basis to conclude that noise-induced hearing loss was not demonstrated in service.  However, the Board notes that the audiologists not only reviewed the relevant evidence of record but also considered the Veteran's assertions and examined the Veteran appropriately before rendering their opinions.  It was specifically noted in the September 2010 VA addendum report that this opinion was based on the absence of any documentation to support a claim of hearing loss or tinnitus upon military separation or shortly after.  The December 2007 VA examiner based his opinion at least in part on the determination that, if hearing loss was present 60 years ago, it would likely have progressed to a more substantial loss.  These examiners clearly considered the overall history of the Veteran's claimed disabilities, and not just the lack of in-service evidence.  The lack of testing in service that is considered adequate by today's standards does not preclude an examiner from determining that a current audiological disability is not related to service, nor does it necessarily render his or her opinion invalid.  The Board agrees with the argument of the Veteran's representative that hearing loss need not be shown during service in order for service connection to be granted.  However, the Board notes that it may considered as one factor in determining the etiology of hearing loss or tinnitus, as the aforementioned examiners have done in this case.   

The Board acknowledges the Veteran's contentions that he has tinnitus and bilateral hearing loss as a result of his active duty service.  However, as noted, the Veteran has not consistently alleged a continuity of symptomatology since service, and the medical evidence of record does not otherwise support his contention that these claimed disabilities are related to service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board finds the VA opinion to be far more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran indicated in his June 2007 claim that he has been seeking treatment for PTSD at the John Cochran VAMC from 2005 to the present.  In his June 2008 NOD, the Veteran indicated that he had been a patient in the PTSD group for years at the Jefferson Barracks VAMC.  The Board notes that the claims file contains some VA medical records from these facilities.  However, these records date back only to 2007.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  Therefore, all relevant VA treatment records from both the John Cochran VAMC and the Jefferson Barracks VAMC from 2005 to the present should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain and associate with the claims file any and all available VA treatment records relating to the Veteran's claim for service connection for PTSD from both the John Cochran VAMC and the Jefferson Barracks VAMC that have not yet been associated with the claims file.  Specifically, any records from these facilities from 2005 to the present should be obtained.  

2. After any new, relevant records have been obtained, the RO should conduct any additional development it deems necessary, to include the possible ordering of a new VA examination, if considered necessary. 

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


